DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-27, 31-37, 41-43 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10795356. Claim(s) 1-22 of U.S. Patent No. 10795356 are in essence a “species” of the generic invention of application claim(s) 24-43.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter with only minor variations.  

Claim(s) 28 and 38 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10795356 in view of US 20180075565 (“Myers”).
As per claim(s) 28 and 38, claims 1-22 of U.S. Patent No. 10795356 do not explicitly disclose wherein the one or more release signals are indicative of a number passengers that entered the vehicle.
However, Myers teaches wherein the one or more release signals are indicative of a number passengers that entered the vehicle (see at least abstract, [0036]: When the vehicle arrives at the destination, method 400 determines 424 how many people exit the vehicle at the destination. As mentioned above, the number of people entering the vehicle was determined at 416. If the correct number of people exit 426 the vehicle (i.e., the same number of people that entered the vehicle at the pick-up location), method 400 closes and locks 430 the vehicle doors and waits for the next transport request). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by claims 1-22 of U.S. Patent No. 10795356 by incorporating the teachings of Myers in order to fulfill the need in autonomous vehicle to automatically identify passengers and to ensure the correct number of people exit the vehicle at the proper location. 

Claim(s) 29 and 39 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10795356 in view of US 20170213164 (“Rainbolt”). 
As per claim(s) 29 and 39, claims 1-22 of U.S. Patent No. 10795356 do not explicitly disclose wherein the one or more release signals are indicative of an identifier of a pressure sensor or a door sensor of the vehicle.
However, Rainbolt teaches wherein the one or more release signals are indicative of an identifier of a pressure sensor or a door sensor of the vehicle (see at least abstract, [0024]: One or more sensors may be coupled to or associated with vehicle 10, including any combination of optical, proximity, occupancy, weight, audio, or other sensors, [0035]-[0036]: Vehicle 10 receives an indication of trip completion in task 310; indication of trip completion may include an express command received through input devices and sensors of vehicle 10 by passenger 30. The indication of trip completion may include an attempt by passenger 30 to exit vehicle 10, such as by pulling an interior door handle of vehicle 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by claims 1-22 of U.S. Patent No. 10795356 by incorporating the teachings of Rainbolt in order to help provide accurate conclusion of a reservation (see at least Rianbolt [0005]-[0006]). 

Claim(s) 30 and 40 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10795356 in view of US 20180251122 (“Golston”).

As per claim(s) 30 and 40, claims 1-22 of U.S. Patent No. 10795356 do not explicitly disclose wherein determining that the vehicle service is complete based, at least in part, on the one or more release signals comprises: in response to determining that the pressure sensor is deactivated, determining, by the computing system, that the vehicle service is complete. 
However, Golston teaches wherein the one or more release signals are indicative of the pressure sensor, and wherein determining that the vehicle service is complete based, at least in part, on the one or more release signals comprises: in response to determining that the pressure sensor is deactivated, determining, by the computing system, that the vehicle service is complete (see at least abstract, [0106], [0122]: Weight sensors 362 may be used to detect and/or identify occupant(s) and to know if someone is leaving or has left an object (e.g., has forgotten anything once he/she leaves)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by claims 1-22 of U.S. Patent No. 10795356 by incorporating the teachings of Golston in order to provide advance in-vehicle situation awareness and to know when someone is leaving. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-27, 29, 31, 34-37, 39, 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170213164 (“Rainbolt”).
As per claim(s) 24, 34, and 41, Rainbolt discloses a computer-implemented method, a computing system, and an autonomous vehicle, the method comprising: 
obtaining, by a computing system comprising one or more computing devices, interior sensor data indicative of an interior environment of a vehicle during the performance of a vehicle service (see at least abstract, [0035]-[0036]: Vehicle 10 receives an indication of trip completion in task 310; indication of trip completion may include an express command received through input devices and sensors of vehicle 10 by passenger 30. The indication of trip completion may include an attempt by passenger 30 to exit vehicle 10, such as by pulling an interior door handle of vehicle 10); 
identifying, by the computing system, one or more release signals based, at least in part, on the interior sensor data (see at least abstract, [0035]-[0036]: Vehicle 10 receives an indication of trip completion in task 310; indication of trip completion may include an express command received through input devices and sensors of vehicle 10 by passenger 30. The indication of trip completion may include an attempt by passenger 30 to exit vehicle 10, such as by pulling an interior door handle of vehicle 10); 
determining, by the computing system, that the vehicle service is complete based, at least in part, on the one or more release signals (see at least abstract, [0035]-[0036]: Vehicle 10 receives an indication of trip completion in task 310; indication of trip completion may include an express command received through input devices and sensors of vehicle 10 by passenger 30. The indication of trip completion may include an attempt by passenger 30 to exit vehicle 10, such as by pulling an interior door handle of vehicle 10); and 
in response to determining that the vehicle service is complete, initiating, by the computing system, a vehicle action (see at least abstract, [0005]-[0006], [0035]-[0038]: Vehicle 10 receives an indication of trip completion in task 310; indication of trip completion may include an express command received through input devices and sensors of vehicle 10 by passenger 30. The indication of trip completion may include an attempt by passenger 30 to exit vehicle 10, such as by pulling an interior door handle of vehicle 10, [0039]-[0045]: Control system 100 determines whether vehicle 10 is ready to depart in task 319; beacon may request a passerby recipient to close the panel such that the vehicle may safely depart; Control system 100 completes the reservation based on the processing the at least one signal in task 321. In response to completing the reservation, control system 100 may then initiate post reservation operations in task 322. For example, control system 100 may proceed with driving to the next reservation, to a maintenance facility, or to a staging lot in anticipation of a further reservation).
Independent claims 34 and 41 recite similar subject matter and are rejected under the same rationale as independent claim 24.

 As per claim(s) 25 and 36, Rainbolt discloses wherein the interior sensor data indicative of the interior environment of the vehicle comprises at least one of image data or motion capture data indicative of a user exiting the autonomous vehicle (see at least abstract, [0024]: One or more sensors may be coupled to or associated with vehicle 10, including any combination of optical, proximity, occupancy, weight, audio, or other sensors; a sensor signal output from camera 24 may be utilized to determine whether a departing passenger is facing towards or away from vehicle 10, [0035]-[0036]: Vehicle 10 receives an indication of trip completion in task 310; indication of trip completion may include an express command received through input devices and sensors of vehicle 10 by passenger 30. The indication of trip completion may include an attempt by passenger 30 to exit vehicle 10, such as by pulling an interior door handle of vehicle 10). 

As per claim(s) 26 and 37, Rainbolt discloses wherein the vehicle comprises one or more interior sensors onboard the vehicle, the one or more interior sensors comprising at least one of one or more cameras, one or more motion sensors, one or more door sensors, or one or more pressure sensors (see at least abstract, [0035]-[0036]: Vehicle 10 receives an indication of trip completion in task 310; indication of trip completion may include an express command received through input devices and sensors of vehicle 10 by passenger 30. The indication of trip completion may include an attempt by passenger 30 to exit vehicle 10, such as by pulling an interior door handle of vehicle 10).

As per claim(s) 27 and 35, Rainbolt discloses wherein the one or more release signals are indicative of one or more actions of a user within the vehicle (see at least abstract, [0035]-[0036]: Vehicle 10 receives an indication of trip completion in task 310; indication of trip completion may include an express command received through input devices and sensors of vehicle 10 by passenger 30. The indication of trip completion may include an attempt by passenger 30 to exit vehicle 10, such as by pulling an interior door handle of vehicle 10).

As per claim(s) 29 and 39, Rainbolt discloses wherein the one or more release signals are indicative of an identifier of a pressure sensor or a door sensor of the vehicle (see at least abstract, [0024]: One or more sensors may be coupled to or associated with vehicle 10, including any combination of optical, proximity, occupancy, weight, audio, or other sensors, [0035]-[0036]: Vehicle 10 receives an indication of trip completion in task 310; indication of trip completion may include an express command received through input devices and sensors of vehicle 10 by passenger 30. The indication of trip completion may include an attempt by passenger 30 to exit vehicle 10, such as by pulling an interior door handle of vehicle 10).

As per claim(s) 31, Rainbolt discloses receiving, by the computing system, data representing an ending location associated with the vehicle service (see at least abstract: autonomous vehicle, [0035]-[0036]: indication includes reaching a terminal destination according to a destination entered by passenger 30 at the beginning of, prior to, or during the reservation (in the event of a change of terminal destination). For example, vehicle 10 may determine that the terminal destination has been reached by comparing global navigation satellite system (GNSS) data with the GNSS data corresponding with the passenger's entered terminal destination); 
causing, by the computing system, the vehicle to travel in accordance with a route that leads to the ending location (see at least abstract, [0035]-[0036]: indication includes reaching a terminal destination according to a destination entered by passenger 30 at the beginning of, prior to, or during the reservation (in the event of a change of terminal destination). For example, vehicle 10 may determine that the terminal destination has been reached by comparing global navigation satellite system (GNSS) data with the GNSS data corresponding with the passenger's entered terminal destination); 
determining, by the computing system, that the vehicle has reached the ending location based, at least in part, on the one or more release signals (see at least abstract, [0035]-[0038]: Vehicle 10 receives an indication of trip completion in task 310; indication of trip completion may include an express command received through input devices and sensors of vehicle 10 by passenger 30. The indication of trip completion may include an attempt by passenger 30 to exit vehicle 10, such as by pulling an interior door handle of vehicle 10, [0039]-[0045]: Control system 100 determines whether vehicle 10 is ready to depart in task 319; beacon may request a passerby recipient to close the panel such that the vehicle may safely depart; Control system 100 completes the reservation based on the processing the at least one signal in task 321. In response to completing the reservation, control system 100 may then initiate post reservation operations in task 322. For example, control system 100 may proceed with driving to the next reservation, to a maintenance facility, or to a staging lot in anticipation of a further reservation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainbolt in view of US 20180075565 (“Myers”).
As per claim(s) 28 and 38, Rainbolt discloses receiving at least one signal indicating a status of at least one passenger of the autonomous vehicle (see at least abstract), but does not explicitly disclose wherein the one or more release signals are indicative of a number passengers that entered the vehicle. 
However, Myers teaches wherein the one or more release signals are indicative of a number passengers that entered the vehicle (see at least abstract, [0036]: When the vehicle arrives at the destination, method 400 determines 424 how many people exit the vehicle at the destination. As mentioned above, the number of people entering the vehicle was determined at 416. If the correct number of people exit 426 the vehicle (i.e., the same number of people that entered the vehicle at the pick-up location), method 400 closes and locks 430 the vehicle doors and waits for the next transport request). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Rainbolt by incorporating the teachings of Myers in order to further fulfill the need in autonomous vehicle to automatically identify passengers and to ensure the correct number of people exit the vehicle at the proper location. 

Claim(s) 30 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainbolt in view of US 20180251122 (“Golston”).

As per claim(s) 30 and 40, Rainbolt discloses wherein the one or more release signals are indicative of the pressure sensor (see at least abstract, [0024]: One or more sensors may be coupled to or associated with vehicle 10, including any combination of optical, proximity, occupancy, weight, audio, or other sensors, [0035]-[0036]: Vehicle 10 receives an indication of trip completion in task 310; indication of trip completion may include an express command received through input devices and sensors of vehicle 10 by passenger 30. The indication of trip completion may include an attempt by passenger 30 to exit vehicle 10, such as by pulling an interior door handle of vehicle 10; occupancy sensor; control system 100 receives a weight sensor signal from weight sensor 72 indicating whether an object (e.g., luggage, purse) is resting on a seat in a passenger compartment of the autonomous vehicle, [0038]: actions consistent with completion may include exiting vehicle 10, [0043]).
Rainbolt does not explicitly disclose wherein determining that the vehicle service is complete based, at least in part, on the one or more release signals comprises: in response to determining that the pressure sensor is deactivated, determining, by the computing system, that the vehicle service is complete. 
However, Golston teaches wherein the one or more release signals are indicative of the pressure sensor, and wherein determining that the vehicle service is complete based, at least in part, on the one or more release signals comprises: in response to determining that the pressure sensor is deactivated, determining, by the computing system, that the vehicle service is complete (see at least abstract, [0106], [0122]: Weight sensors 362 may be used to detect and/or identify occupant(s) and to know if someone is leaving or has left an object (e.g., has forgotten anything once he/she leaves)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Rainbolt by incorporating the teachings of Golston in order to provide advance in-vehicle situation awareness and to know when someone is leaving. 

Claim(s) 32 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainbolt in view of US 20200001892 (“Aoi”).
As per claim(s) 32 and 43, Rainbolt discloses wherein the vehicle action comprises communicating, by the computing system, with a user computing device to provide a user with access to exit the vehicle. 
However, Aoi teaches wherein the vehicle action comprises communicating, by the computing system, with a user computing device to provide a user with access to exit the vehicle (see at least abstract, [0136]: When the vehicle 1 is determined to have arrived at the destination in step S4, the passenger assisting apparatus 11 in step S5 notifies the passenger of the arrival at the destination, and then advances the processing to step S13 to unlock the door, Fig. 5-7: passenger assisting flowcharts). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Rainbolt by incorporating the teachings of Aoi in order to assist a passenger in an autonomous vehicle. 

Claim(s) 33 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rainbolt in view of US 20150314780 (“Stenneth”).
As per claim(s) 33 and 42, Rainbolt discloses determining that the vehicle service is complete based, at least in part, on the one or more release signals (see at least abstract) but does not explicitly disclose wherein determining that a vehicle service is complete based, at least in part, on the one or more release signals comprises: assigning, by the computing system, a weight to each of the one or more release signals; determining, by the computing system, a confidence score based on the one or more release signals and the assigned weights; and determining, by the computing system, that a vehicle service is complete when the confidence score is greater than a threshold value. 
However, Stenneth teaches wherein determining that a vehicle service is complete based, at least in part, on the one or more release signals comprises: assigning, by the computing system, a weight to each of the one or more release signals (see at least abstract, [0066]-[0068]: confidence value for a vehicle may be calculated based on the correctness of one or more of the sensor categories. For example, a correctness multiplier may be multiplied by the vehicles confidence value based on the correctness or quantity of fully functioning sensors in any category); 
determining, by the computing system, a confidence score based on the one or more release signals and the assigned weights (see at least abstract, [0066]-[0068]: confidence value for a vehicle may be calculated based on the correctness of one or more of the sensor categories. For example, a correctness multiplier may be multiplied by the vehicles confidence value based on the correctness or quantity of fully functioning sensors in any category); and 
determining, by the computing system, that a vehicle service is complete when the confidence score is greater than a threshold value (see at least abstract, [0003], [0026]: When the vehicle confidence exceeds the confidence threshold, the computing device 122 determines that the conditions are suitable for autonomous driving; when the vehicle confidence is less than the confidence threshold, the computing device 122 determines that the conditions are unsuitable for autonomous driving, [0066]-[0068]: confidence value for a vehicle may be calculated based on the correctness of one or more of the sensor categories. For example, a correctness multiplier may be multiplied by the vehicles confidence value based on the correctness or quantity of fully functioning sensors in any category). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Rainbolt by incorporating the teachings of Stenneth in order to improve transitions between modes with consideration of correctness of sensors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668